DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Species II, claims 1-10 and 18-20 in the reply filed on 05/23/22 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. US 2017/0207205 A1 in view of Lai et al. US 2016/0322323 A1.
Regarding claims 1, Kim discloses:
A semiconductor package (Fig. 7D), comprising:
a redistribution substrate (500) that includes a dielectric pattern and a redistribution pattern in the dielectric pattern; 
a semiconductor chip (300) on the redistribution substrate;
Kim does not disclose:
a first substrate pad on a top surface of the redistribution substrate, the first substrate pad penetrating the dielectric pattern and being coupled to the redistribution pattern;
a second substrate pad on the top surface of the redistribution substrate and spaced apart from the first substrate pad;
a first connection terminal that connects the first substrate pad to one of chip pads of the semiconductor chip; and
a second connection terminal that connects the second substrate pad to another one of the chip pads of the semiconductor chip,
wherein a top surface of the second substrate pad is located at a level higher than a level of a top surface of the first substrate pad, and
wherein a width of the second substrate pad is less than a width of the first substrate pad.
Lai discloses a publication from a similar field of endeavor in which:
a first substrate pad (200a/210) on a top surface of the redistribution substrate, the first substrate pad penetrating the dielectric pattern (20) and being coupled to the redistribution pattern;
a second substrate pad (200b/220) on the top surface of the redistribution substrate and spaced apart from the first substrate pad;
a first connection terminal (211’) that connects the first substrate pad to one of chip pads (30) of the semiconductor chip; and
a second connection terminal (221’) that connects the second substrate pad to another one of the chip pads (30) of the semiconductor chip,
wherein a top surface of the second substrate pad is located at a level higher than a level of a top surface of the first substrate pad, and
wherein a width of the second substrate pad is less than a width of the first substrate pad.
It would have been obvious to one skilled in the art to employ the connection strategy of Lai to accommodate the chip on the redistribution substrate of Kim in order to reducing solder bridging between adjacent solder balls thereby alleviating short circuiting, particularly in when reduced trance widths and pitches applications are encountered.
(claim 2) Lai: Fig. 4; at least portions of first and second substrate pads shown to be same and different widths than the upper chip pads.
(claim 9) Lai: Fig. 4; at least portion of 220 on top surface of 20.
(claim 10) Lai: Fig. 4; at least portion 200b penetrates 20.
(claim 11) Kim: Fig. 7D; a molding layer (400); a through electrode (220S/220G); and upper redistribution substrate (600).
(claim 12) Kim: Fig. 7D; connection substrate (200); an opening (region with 300 within); a molding layer (400); an upper redistribution substrate (600); a line pattern (220S/220G).
Regarding claim 3, although Kim/Lai do not specifically disclose “wherein a volume of the first substrate pad is substantially same as a volume of the second substrate pad”, Lai gives ample evidence in paras 0026-0034 relative to determining the dimensions of the first and second semiconductor pads to allow one skilled in the art to determine the claimed volume relationship. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Inre Boesch, 617 F.2d 272,205USPQ 215 (CCPA 1980).
Regarding claims 4 and 5, although Kim/Lai do not specifically disclose “(claim 4)wherein the first connection terminal protrudes onto a lateral surface of the one of the chip pads, and wherein the second connection terminal protrudes onto a lateral surface of the another of the chip pads; (claim 5) wherein the second connection terminal extends onto the lateral surface of the another one of the chip pads from a gap between the second substrate pad and the another one of the chip pads so as to cover a lateral surface of the second substrate pad”, Lai does provide evidence in para 0042 to the reflow process relative to the connection solder balls compensation for height differences and coplanarity between the connections. Therefore it would have been obvious to one skilled in the art to understand that based on such requirements the connection solder would rise laterally during reflow at least minimally in some instances.
Regarding claim 6, although Kim/Lai do not specifically disclose “wherein a volume of the first connection terminal is substantially same as a volume of the second connection terminal”, Lai gives ample evidence in paras 0026-0034 relative to determining the dimensions of the first and second semiconductor pads. As a result, it would have been obvious to one skilled in the art to determine instances where the claimed relationship between the first and second connection would be met based on the dimensional determination of the first and second substrate pads. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. Inre Boesch, 617 F.2d 272,205USPQ 215 (CCPA 1980).
Regarding claims 7 and 8, although Kim/Lai do not specifically disclose “(claim 7) wherein a second height of the second substrate pad is about 1.5 times to about 3 times a first height of the first substrate pad; (claim 8) wherein the first height of the first substrate pad is in a range of about 1 um to about 5 um, and wherein the second height of the second substrate pad is in a range of about 5 um to about 10 um”, Lai gives ample evidence in paras 0026-0034 relative to determining the dimensions of the first and second semiconductor pads to allow one skilled in the art to determine height ranges. Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Allowable Subject Matter
Claims 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 18 stating “wherein a volume of each of the first substrate pads is substantially same as a volume of each of the second substrate pads, wherein a height of the first substrate pad is less than a height of the second substrate pad, and wherein an interval between the first chip pads and the first substrate pads is greater than an interval between the second chip pads and the second substrate pads”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894